Case 3:18-cv-00855-JHM-CHL Document 15 Filed 08/07/19 Page 1 of 3 PageID #: 48




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION
                                   ELECTRONICALLY FILED

LARRY WOODS                                        )
                                                   )
        Plaintiff                                  )
                                                   )
vs.                                                )   CIVIL ACTION NO. 3:18-cv-00855-JHM-CHL
                                                   )
TARGET CORPORATION                                 )
                                                   )
        Defendant                                  )
                                                   )
_________________________________                  )

                     JOINT STATUS REPORT REGARDING DISCOVERY

        Comes the Plaintiff, Larry Woods, by counsel, and the Defendant, Target Corporation, by

counsel, in accordance with the Court’s July 24, 2019 Order (DN 13), and for their Joint Status Report

state as follows:

I.      Discovery that has already been completed

        On June 6, Plaintiff served his first set of written discovery requests upon Defendant. These

included interrogatories, requests for production of documents, and requests for admission. After

agreed-upon extensions of time, Defendant answered these discovery requests on August 2.

        On April 29, Defendant served its first set of written discovery requests upon Plaintiff. These

included interrogatories and requests for production of documents. Plaintiff answered these discovery

requests on August 7.

II.     Discovery in the process of completion

        Defendant is in the process of issuing subpoenas for the medical records of those providers

Plaintiff identified in his initial disclosures.
Case 3:18-cv-00855-JHM-CHL Document 15 Filed 08/07/19 Page 2 of 3 PageID #: 49




III.   Discovery that remains to be completed

       No depositions have been taken. On August 2 Defendant requested available dates for

Plaintiff’s deposition. Defendant may request additional depositions based upon the information

provided in Plaintiff’s written discovery responses as well as in Plaintiff’s deposition testimony.

       On August 7 Plaintiff requested available dates for the deposition of Jonathan Davis, Kristin

Rodas, and Hadija Ndoye. Plaintiff may request additional depositions based on the depositions of

Mr. Davis, Ms. Rodas and Ms. Ndoye including a potential corporate representative deposition.

       Additional written discovery may also follow from either party depending on the information

provided.

                                                   Respectfully submitted,


                                                   /s/ Richard P. Schiller
                                                   Richard P. Schiller
                                                   Terri E. Boroughs
                                                   Chapin Elizabeth Scheumann
                                                   SCHILLER BARNES MALONEY, PLLC
                                                   1600 One Riverfront Plaza
                                                   401 West Main Street
                                                   Louisville, KY 40202
                                                   (502) 583-4777
                                                   (502) 583-4780 (fax)
                                                   rschiller@sbmkylaw.com
                                                   tboroughs@sbmkylaw.com
                                                   cscheumann@sbmkylaw.com
                                                   eserviceRPSgroup@sbmkylaw.com
                                                   Counsel for Defendant Target Corporation




                                                   2
Case 3:18-cv-00855-JHM-CHL Document 15 Filed 08/07/19 Page 3 of 3 PageID #: 50




                                                    and
                                                    /s/ Johnny B. Bruce (with permission)
                                                    Johnny B. Bruce
                                                    BRUCE LAW GROUP LLC
                                                    1041 Goss Avenue, Suite 2
                                                    Louisville, KY 40217
                                                    (502) 587-2002
                                                    Johnny@injurylaw-ky.com
                                                    Counsel for Plaintiff



                                  CERTIFICATE OF SERVICE

         It is hereby certified that on the 7th day of August, 2019, I electronically filed the foregoing
with the clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to the following:


Johnny B. Bruce
BRUCE LAW GROUP LLC
1041 Goss Avenue, Suite 2
Louisville, KY 40217
(502) 587-2002
Johnny@injurylaw-ky.com
Counsel for Plaintiff


/s/ Richard P. Schiller
SCHILLER BARNES MALONEY, PLLC




                                                   3
